—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered June 29, 1993, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The information supplied to police officers in a face-to-face meeting with an unidentified informant, together with a police *732officer’s observation of what appeared to be a bulge in the defendant’s waistband, provided the police officers with a reasonable suspicion that the defendant had committed a crime involving a weapon (see, People v Arthurs, 24 NY2d 688; People v Irizarry, 177 AD2d 457; People v Sattan, 200 AD2d 640; People v Price, 194 AD2d 634; People v Thorne, 184 AD2d 797; People v DeJesus, 169 AD2d 521; People v Castro, 115 AD2d 433, affd 68 NY2d 850). The reasonable suspicion justified not only the stop but the frisk (see, People v Sattan, supra). "Since the lawful frisk produced a gun providing probable cause for the defendant’s arrest” (People v Thorne, supra, at 798), the court properly denied suppression. Furthermore, by pleading guilty, the defendant effectively waived appellate review of any alleged Rosario violations (see, People v Sebastian, 197 AD2d 647; People v West, 184 AD2d 743). Mangano, P. J., Thompson, O’Brien and Florio, JJ., concur.